DETAILED ACTION
The present Office action is in response to the application filing on 16 MARCH 2020 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 05/07/2020, 07/31/2020, 10/14/2020, 01/14/2021, 04/07/2021, 09/10/2021, 10/13/2021, 11/23/2021, 01/05/2022, 03/01/2022, 03/01/2022, 03/28/2022, and 05/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Interpretation
The following is the broadest reasonable interpretation of the claim provided to add clarity to the record.
Claim 1, and each of the other independent claims, recite the term “artifact” in the context of, “wherein the pattern of light comprises a plurality projection artifacts, wherein the plurality of projection artifacts is arranged in a grid comprising [rows and columns].” It is understood that the grid of which the pattern of light consists of is a grid of artifacts. That is to say, the term artifact is a placeholder term for any repeating element in the grid. This clarification is made, because the term artifact is often used in the art to refer to noise, distortion, or any other unwanted detected data or physical defect. The specification of the instant application supports the interpretation in the Background describing what is well-known in the art and states, “the appearance of the pattern (e.g., the positional relationship of the dots, dashes, or other artifacts).” See Background, ¶ [0004]. Additionally, because the claim requires a diameter of the artifacts, then the implication is that the artifacts are circular, since circumscribed or inscribed circles of non-circles would be impractical without much meaning.
Another interpretation is the determination of the spacing between the plurality of rows and columns is based on “a ratio between a maximum diameter of the plurality of projection artifacts and the length of the trajectory.” The ratio is based off a maximum diameter of the artifacts, meaning the spacing can increase based on a ratio where the length of the trajectory changes relative to an essentially static diameter. Put in other words, the limitation “a pattern density parameter of the pattern of light increase with a length of a trajectory of the plurality of projection artifacts” is indicative that these are the two varying parameters and the maximum diameter does not have to change. Examples of this are provided in the instant application at FIGS. 4A-4C and 5A-5C. Lastly, the “trajectory of the plurality of projection artifacts” is understood to mean a direction of artifacts that are in series, but not necessarily adjacent.
The Examiner is aware of the Written Opinion of the International Searching Authority that has provided the references US 9098909 B2 (“D1”) and US 2004/0167744 A1 (“D2”). The references are used in combination to teach each of the claims; however, the Examiner does not agree that they disclose the claims under the 35 U.S.C. § 103 statute. In D2 the density of dots in a region of interest is determined, which does not include the required ratio nor is there an increase in pattern density based on a length of a trajectory of the plurality of projection artifacts. Even if D2 described changing the density, it is still devoid of the aforementioned ratio. Furthermore, there is no antecedent issue identified, since there is no confusion with “the vertical” and “the horizontal” mentioned in the Written Opinion.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the prior-art does not disclose:
“…wherein a spacing between the plurality of rows and a spacing between the plurality of columns is set so that a pattern density parameter of the pattern of light increases with a length of a trajectory of the plurality of projection artifacts, wherein the pattern density parameter is defined as a ratio between a maximum diameter of the plurality of projection artifacts and the length of the trajectory…”
 The use of a pattern with rows and columns being projected and subsequently captured for measuring distance is well-known[1-7]. The changing of the pattern can be understood to change a density/resolution in a given area, which is also well-known in the prior-art[5-7]. However, the use of a ratio between a maximum diameter of the plurality of projection artifacts and the length of the trajectory is not taught by the prior-art. A similar ration is found in U.S. 2013/0050710 A1[7] describing a ratio based on the diameter of a pixel in the pattern, but it is for adjusting when a diameter of an artifact differs from that of the pixel, which is distinct from the claimed invention. For these reasons as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[1]	U.S. 2012/0050528 A1 - Discloses using the length of artifacts in a pattern, see FIGS. 6 and 8.
[2]	U.S. 2015/0029321 A1 - In FIGS. 15A-15D a plurality of patterns with different artifacts are shown to be used in determining distances to an object. See FIGS. 17A-17C.
[3]	U.S. 2020/0319309 A1 - FIGS. 3 and 4 show the changing of resolution in a pattern based on distance projected and ¶ [0078] describes adjusting a resolution.
[4]	U.S. 2016/0033262 A1 - FIG. 2 discloses a typical projected pattern and capturing its reflected image with a distortion caused by the surface for determining measurements of the surface.
[5]	U.S. 2015/0116460 A1 - Paragraphs [0040-0041] disclose density adaptation in a pattern projection.
[6]	U.S. 2013/0201325 A1 - FIGS. 10 and 11 depict a change in resolution and diameter of a dot projection.
[7]	U.S. 2013/0050710 A1 - Paragraph [0137] discloses a ratio between the diameter of the artifact and the light projection and the size of a pixel being captured in the pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481